Citation Nr: 0636414	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to medication prescribed 
for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington DC in 
March 2005.  


FINDINGS OF FACT

1.  Competent medical evidence does not indicate that 
hypertension occurred in service.

2.  Service connection is not in effect for hypertension. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for erectile dysfunction is not 
warranted.  38 C.F.R. § 3.310 (2006); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
November 2001 and April 2002, prior to the initial 
adjudication of his claims in the December 2002 rating 
decision at issue.  An additional VCAA notice letter was sent 
in March 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish disability ratings and effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on this element, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions about the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA physicians' statements, and reports of VA 
examinations.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Entitlement to service connection for hypertension.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2006).

Analysis

With respect to Hickson element (1), current diagnosis, there 
are current diagnoses of hypertension.

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any complaints or 
clinical findings that were attributed to hypertension.  The 
records document blood pressure readings of 138/60 (entrance 
examination in November 1965) and 130/86 (separation 
examination in January 1968.  These blood pressure readings 
do not reflect hypertension as defined by VA.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2006).  At no time during 
service did the veteran have a diastolic blood pressure of 90 
mm. or greater or a systolic blood pressure of 160 mm. or 
greater.

There is no indication of hypertension for VA purposes in the 
veteran's claims file until October 1977 and November 1978, 
when the veteran's blood pressure was recorded as 154/96 and 
132/100, respectively.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101(Note 1) (2006).  The veteran, himself, admits that 
he did not receive any treatment for high blood pressure 
between 1968 and 1977.  See VA Form 21-4138, dated in July 
2005.  As such, there is no indication that hypertension was 
diagnosed within a year of his separation from service.  

In short, there is no evidence showing that the hypertension, 
which was apparently initially documented in the late 1970s, 
had its onset during service or during the one-year 
presumptive period following the veteran's separation from 
service.  Accordingly, the Hickson element (2) has not been 
satisfied and the veteran's claim fails on that basis.  

The Board acknowledges the December 2001 report signed by 
J.S., RPA-C and co-signed by D.A., M.D., from the VA Medical 
Center in Canandaigua, NY, wherein they opined that the 
veteran's hypertension developed while in service.  After 
commenting that there was a significant increase in the 
veteran's blood pressure from the beginning of his service 
through separation, these physicians opined that the 
significant elevation of the veteran's diastolic reading "is 
consistent with the fact that his hypertension developed 
while he was serving in the military" and that this was 
likely "aggravated by the stress of his military service in 
Vietnam."  

The Board notes, however, that there is no evidence of 
hypertension in service, only a slightly elevated diastolic 
reading in January 1968 which did not meet the statutory 
criteria for a diagnosis of hypertension.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described).  Here, the December 2001 
favorable opinion concerning the likely etiology of the 
hypertension is based on the mistaken belief that the veteran 
had hypertension in service.  But the clinical evidence shows 
that this was not the case.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Here, it is a documented fact that the veteran did not have 
hypertension in service.  The Board also notes that the 
December 2001 opinion does not mention the fact that the 
veteran's blood pressure was 130/80 on VA examination in 
April 1968 or explain the decrease in the diastolic reading 
from January 1968.  

The veteran was afforded a VA examination in August 2005.  
After reviewing the claims file, the VA examiner indicated 
that because there were no serial blood pressure readings 
taken during service and because the circumstances under 
which the mildly elevated pressure was obtained were unknown, 
the discharge blood pressure reading was considered a one 
time reading.  The examiner went on to state that while the 
veteran did ultimately develop hypertension his history of 
alcohol abuse, smoking and post traumatic stress disorder all 
could have contributed to hypertension.  The examiner 
concluded that he was unable to state, without pure 
speculation, that the veteran had hypertension in service or 
within a year after discharge.  

Therefore, absent the December 2001 opinion, the only 
evidence linking the veteran's hypertension to his military 
service are statements from him, personally.  His self-belief 
that his hypertension is related to his military service is 
not competent medical evidence which is required to establish 
his claim has merit.  It is now well settled that as a 
layperson without medical training, the veteran simply is not 
qualified to render medical opinions regarding matters such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2006); 
see, too, 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As such, the Board finds that a preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for hypertension.  The benefit sought on appeal is 
accordingly denied.

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to medication prescribed for 
hypertension.  

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran also seeks service connection for erectile 
dysfunction, which he claims is secondary to medication he 
takes for hypertension.  His claim therefore depends upon 
hypertension being service connected.  As discussed above, 
service connection for hypertension has been denied by the 
Board.  For that reason, the veteran's secondary service 
connection claim must be denied as lacking in legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to medication prescribed for 
hypertension is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


